 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     WARREN CLEVELAND GREEN,                              Case No. 2:18-cv-0731-JAM-AC P
12
                                           Plaintiff, [PROPOSED] ORDER
13
                   v.
14

15   R. ATIENZA, et al.,
16                                      Defendants.
17

18        The Court, having considered Defendants’ motion to modify the discovery and dispositive

19   motion deadlines, and good cause having been found:

20        IT IS HEREBY ORDERED: Defendants’ motion is granted. The discovery deadline is

21   extended to June 23, 2020, and the dispositive motion deadline is extended to August 31, 2020.

22   DATED: April 7, 2020
23

24

25

26

27

28
                                                      1
                                                               [Proposed] Order (2:18-cv-00731-JAM-AC (PC))
